CONSENT ORDER
THIS MATTER, having been opened to the Court by DAVID E. JOHNSON, JR., Director, Office of Attorney Ethics, and with the consent of the Respondent, Steven J. Marmarou, of Somerdale and Anthony P. Costa, Respondent’s Counsel and it appearing that the Office of Attorney Ethics and Respondent having agreed to Respondent being temporarily suspended from the practice of law, together with the additional relief provided in this Order, pending final disposition of all ethics grievances before the District XIV Ethics Committee,
IT IS ORDERED that:
1. Steven J. Marmarou of Somerdale, admitted to practice in this state in 1981, is temporarily suspended from the practice of law, effective immediately, pending final determination of all grievances, and until further Order of the Court.
2. Steven J. Marmarou is hereby restrained and enjoined from practicing law during the period of suspension.
3. Steven J. Marmarou shall comply with R. 1:20-20, governing suspended, disbarred or resigned attorneys.
/s/ Steven J. Marmarou
Steven J. Marmarou, Respondent
/s/ Anthony B. Costa
Anthony B. Costa, Respondent’s Counsel
/s/ David E. Johnson, Jr.
David E. Johnson, Jr., Director
Office of Attorney Ethics